Citation Nr: 0814096	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability with associated radiculopathy affecting the lower 
extremities, currently evaluated as 40-percent disabling.  

2.  Entitlement to an extra-schedular rating for the low back 
disability with associated radiculopathy affecting the lower 
extremities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had active military service from January to July 
1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded this case in October 2005 and again in 
March 2007 to obtain additional medical records and to have 
the veteran undergo a VA examination to assess the severity 
of his disability.

The decision below addresses the veteran's claim for a 
schedular rating higher than 40 percent for his low back 
disability with associated radiculopathy affecting his lower 
extremities.  However, the Board is also remanding the 
ancillary issue of whether he is entitled to a higher rating 
for this disability on an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The remand to 
the RO will be via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's low back disorder is manifested by complaints 
of constant pain, numbness (paresthesias) - including in his 
lower extremities, dizziness, decreased range of motion, and 
spasms; however, there are no objective clinical indications 
of ankylosis or incapacitating episodes resulting in 
physician-prescribed bed rest, and his neurological 
manifestations - in particular the lower extremity 
radiculopathy, amount to no more than mild incomplete 
paralysis of his sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the low back disability.  38 U.S.C.A. § 1155 
(West 2002; 38 C.F.R. §§ 4.7, 4.10, 4.25(b), 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5292 (2003), 4.71a, Diagnostic 
Code 5235-5243 (2007).

2.  The criteria are met, however, for separate 10 percent 
ratings for the lower extremity radiculopathy.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, Diagnostic Code 8720 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  When possible, this notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ, i.e., the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Here, a letter dated in September 2003 and provided to the 
appellant prior to the January 2004 rating decision on appeal 
satisfied the VCAA's duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to an increase in the rate of his service-connected 
compensation by showing his disability has worsened.  

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
appellant was provided this notice in the September 2003 
letter.  

Further, if the Diagnostic Codes under which the claimant is 
rated contain criteria necessary for entitlement to higher 
disability ratings that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Here, the appellant was provided this general 
notice in the January 2004 rating decision, April 2004 SOC, 
October 2005 letter, August 2006 SSOC, April 2007 letter, and 
August 2007 SSOC.  

After issuing that most recent August 2007 SSOC, the AMC sent 
the veteran's representative a letter providing an 
opportunity to submit additional evidence and/or argument in 
response.  The Board supplemented that letter with another 
letter in October 2007.  And neither the veteran nor his 
representative has indicated there is any additional evidence 
to obtain.  So there is no reason to go back and again 
readjudicate the claim and provide him another SSOC.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) (where 
after VA provides a content-compliant VCAA notice on all 
requisite notice elements - albeit in an untimely manner - 
and a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided this notice collectively in the 
January 2004 rating decision, April 2004 SOC, October 2005 
letter, August 2006 SSOC, April 2007 letter, and August 2007 
SSOC.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  This information was conveyed to the 
appellant in the September 2003, October 2005, and April 2007 
letters.  



In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was not prejudicial to the 
appellant, i.e., harmless.  The Federal Circuit stated that 
requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-claimant benefits system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



In this case, the Board finds that notice errors will not 
affect the essential fairness of the adjudication because the 
appellant is reasonably expected to understand what was 
needed to establish an increased rating from the various 
notice letters sent to him by the RO, in the SOC and SSOC, 
and in information gleaned from the Board's October 2005 and 
March 2007 remands.  In particular, the September 2003 letter 
requested that he submit evidence showing that his service-
connected disability had increased in severity - noting this 
evidence may be a statement and supporting medical records 
from his physician, statements from other individuals, and 
his own statements.  Similarly, the April 2007 letter 
notified him that examples of evidence that he should tell VA 
about or provide to VA include information about on-going 
treatment; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how these symptoms affect him.  
He was informed, as well, of the Diagnostic Code requirements 
(including revisions to pertinent diagnostic codes and 
requirements for ratings from zero to 100 percent, as 
applicable) for increased ratings in the rating decision, the 
SOC, and SSOCs.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed for his increased-rating claim.  

Although complete notice was not sent before the initial AOJ 
decision in this case, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  That is to say, he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  For these reasons, it is not prejudicial to him for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the veteran's service and VA medical records as 
well as the decision and supporting evidence in connection 
with his claim for benefits from the Social Security 
Administration (SSA) have been obtained and he has been 
afforded VA examinations in connection with his claim, 
including to obtain the information necessary to assess the 
severity of his disability.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995);VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  He was informed of the 
kind of evidence that was required to support his claim and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  He did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  He was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
He was provided notice of the medical evidence needed for an 
increased evaluation, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to him is required to fulfill VA's duty 
to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14.  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.



With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  See 
38 C.F.R. § 4.45.

According to DC 5010, traumatic arthritis is rated as 
degenerative arthritis under DC 5003.  And DC 5003, in turn, 
indicates degenerative arthritis will be rated on the basis 
of the extent it causes limitation of motion in the affected 
joint, which, here, is the low back (thoracic and lumbar 
(thoracolumbar) segments of the spine).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DCs 5003 and 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The veteran filed his claim for a higher rating for his low 
back disability in August 2003.  The criteria for evaluating 
diseases or injuries of the spine were amended in September 
2003.  VA's General Counsel has held that where a law or 
regulation (particularly pertaining to the Rating Schedule) 
changes after a claim has been filed, but before the 
administrative and/or appeal process has been concluded, both 
the prior and revised versions must be considered.  See 
VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  See, too, 38 C.F.R. § 3.114.  The veteran does 
get the benefit of having both the prior regulation and the 
revised regulation considered for the period before and after 
the change was made.  See Rhodan v. West, 12 Vet. App. 55 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the pertinent amended regulations).  Therefore, adjudication 
of the low back claim at issue must include consideration of 
both the former and revised criteria.

The April 2004 SOC and August 2006 SSOC reflect that the RO 
considered both the criteria effective prior to September 26, 
2003, as well as the revised criteria in evaluating the 
veteran's claim.  The veteran and his representative were 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. at 384.

The Board notes that, since the veteran filed his claim in 
August 2003, the previous version of the criteria used to 
rate intervertebral disc syndrome (IVDS), which were 
applicable prior to September 2002, are not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  To the 
extent he has IVDS, i.e., disc disease, only the revised 
criteria need be considered.

Prior to September 2003, the maximum rating for limitation of 
motion of the lumbar spine or for lumbosacral strain is 40 
percent, which is the rating already assigned for the 
veteran's low back disability.  38 C.F.R. § 4.71a, DCs 5292, 
5295 (2003).  So he must look elsewhere to receive a higher 
rating.

Prior to September 2003, the only Diagnostic Codes that 
provide for a disability rating higher than 40 percent are 
those for residuals of a fracture of the vertebra, complete 
bony fixation of the spine, and unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289 (2003).  The veteran does not have any of these 
required manifestations, so these codes also are of 
no benefit to his claim for a higher rating.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because, as will be explained, the veteran is able to move 
his low back in all directions (forward flexion, backward 
extension, lateral flexion and rotation) - albeit not as 
freely as one normally can, by definition, his low back is 
not immobile.

As of September 2003, the relevant criteria are as follows, 
in part:

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
- 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).

Additionally, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  The criteria are as follows, in part:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
- 40 percent disabling.



38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  For purposes 
of evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

The evidence for consideration in this appeal includes a July 
2003 statement from the veteran's private physician showing 
the veteran complained of constant stabbing pain in his lower 
back and radiating into his lower extremities, most severe to 
the left side down to his foot and toes.  He also complained 
of severe cramps in his left leg and toes and left leg 
numbness, weakness, and giving way.  He reported, as well, 
that his lower back frequently becomes locked and that his 
lower back and lower extremity symptoms become severely 
aggravated after 15 minutes of sitting or standing.  On 
objective physical examination, he appeared depressed, walked 
with the back bent in approximately 15 degrees of flexion, 
had to change positions frequently in his chair, and had to 
get up frequently and rub his lower spine to alleviate the 
tightness and pain.  Examination of his lower spine revealed 
severe pain on palpation, severe muscle spasm, and the spine 
was locked at 15 degrees of flexion.  Motion was painful and 
restricted to 20 degrees flexion, zero degrees extension, and 
10 degrees lateral bending to each side.  There was severe 
pain on palpation with a trigger point on the left side.  
Examination of the lower extremities revealed positive 
straight leg raising at 15 on both sides and numbness in the 
legs, most severe the left, with decreased 2 point 
discrimination.  The deep tendon reflexes were absent at both 
knees and both ankles and the veteran was unable to squat or 
kneel.  The diagnoses included herniated disc at L5-S1 with 
nerve roots compression and severe neurologic deficits in the 
lower back and lower extremities - confirmed by magnetic 
resonance imaging (MRI) of the lumbosacral spine and 
degenerative arthritis of the lumbosacral spine and discs, 
secondary to chronic discs injuries.  The examiner concluded 
the veteran's conditions are permanent and totally 
incapacitating for all types of work and further aggravated 
by his mental illness.  

In September 2003, the veteran had a VA compensation 
examination.  He reported a constant on and off, moderate low 
back pain with radiation to the feet associated with 
occasional loss of strength with weakness as well as an 
occasional stabbing sensation.  Physical examination revealed 
that he had a normal lumbar spine, lower limb, posture and 
slow guarded gait.  Range of motion testing revealed forward 
flexion to 30 degrees, backward extension to 25 degrees, and 
lateral flexions and rotations to 20 degrees.  The examiner 
noted painful motion on the last degree of the range of 
motion.  The examiner also noted the veteran was additionally 
limited by pain, fatigue, weakness and lack of endurance 
following repetitive use and, during seven to eight percent 
of the year, has acute flare-ups of pain which have a major 
functional impact in which he cannot bath or dress and 
undress himself and has to be helped to get out of bed.  
Palpable mild lumbosacral spasm was noted and he had 
diminished pinprick and smooth sensation on L2, L3, and L4 
dermatomes on the thighs.  Left ankle jerk was +2, right 
ankle jerk was +1, knee jerks were absent bilaterally, and 
Lasegue's sign was positive bilaterally.  With respect to 
intervertebral disc syndrome, the examiner noted that no 
medical certificates were issued by a physician for strict 
bed rest during that last year.  The diagnosis was L5-S1 
bulging disc and desiccated disc with L1-L3 hemangioma by 
MRI, lumbar paravertebral myositis and clinical bilateral L5-
S1 lumbar radiculopathy.  

VA outpatient treatment records, dated from April 2000 to 
March 2006, note the veteran's complaints of low back pain.  
But these records consistently indicate that his range of 
motion is intact, and that he has adequate muscle tone, no 
deformities, and no gross motor and sensory deficit.  



During a more recent May 2006 VA compensation examination, 
the veteran complained of low needle like back pain with 
radiation to his inguinal area down to his feet associated 
with numbness in his anterior thigh and cramps in his calves 
and thighs.  He said he needed his wife's help for bathing, 
toileting, and dressing.  He was able to walk unaided a few 
steps and had a slow, guarded gait.  Upon attempting to 
conduct range-of-motion testing, the examiner noted the 
veteran was not doing any kind of movements, claiming severe 
pain.  The examiner was unable to state whether the veteran 
was additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use of the thoracolumbar 
spine without resorting to speculation because the veteran 
refused, claiming severe pain and that he could fall.  There 
was no muscle spasm or postural abnormality of the back or 
fixed deformities.  The examiner noted diminished pinprick 
sensation in the legs, not following any specific dermatomal 
pattern (nonradicular), and positive Lasegue's sign 
bilaterally.  There was no muscle atrophy of the lower 
extremities, normal muscle tone of the lower extremities, and 
muscle strength could not be reported due to poor muscular 
effort by the veteran, again claiming pain.  Knee and ankle 
jerks were absent bilaterally.  The veteran had not been 
prescribed bed rest by a physician due to acute low back pain 
during the last 12 months.  The diagnosis was L5-S1 bulging 
disc with desiccated disc at L1-L3, hemangioma L1-L3 by MRI, 
lumbar paravertebral myositis and clinical bilateral L5-S1 
radiculopathy.  

A September 2006 report of an MRI includes impressions of 
mild degenerative changes in the lumbar spine, minimal 
bulging annulus at L5-S1, and narrowing of both neural 
foramina at L5-S1.  

The veteran had yet another VA compensation examination in 
April 2007.  He complained of daily, constant, moderate low 
back pain with radiation down into his left leg.  He said his 
back condition was the same as it was during the prior 
May 2006 evaluation.  He also reported symptoms of numbness, 
paresthesias, dizziness, fatigue, decreased motion, and 
spasms.  He indicated that, during the past 12 months, he had 
experienced one episode of severe back pain for which he went 
to an orthopedic surgeon.  He was treated with injection and 
rest for several days.  He was not specific in terms of the 
exact date of that episode.  Objective findings included 
bilateral spasm, guarding, pain with motion, tenderness, and 
weakness.  These symptoms were not severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  He 
was described as having an antalgic gait and lumbar lordosis.  
Bilateral hip extension, knee extension, ankle dorsiflexion 
and plantar flexion, and great toe extension were all 4/5.  
Sensory examination for vibration, pinprick, light touch, and 
position sense was 1/2 on the left and 2/2 on the right.  The 
examiner noted L5-S1 dermatomal distribution with loss of 
sensation observed on left leg.  Reflex examination revealed 
bilateral knee and ankle jerk of 1+ and normal bilateral 
plantar flexion.  There was no thoracolumbar spine ankylosis.  
Range of motion testing revealed flexion of zero to 20 
degrees active and passive with pain beginning at 15 degrees, 
extension of zero to 15 degrees active and passive with pain 
beginning at zero degrees, bilateral lateral flexion and 
bilateral lateral rotation of zero to 20 degrees active and 
zero to 30 degrees passive with pain beginning at 15 degrees.  
Pain on repetitive use was noted on each range of motion, but 
there was no additional loss of motion on repetitive use of 
the joint.  Lasegue's sign was positive on the left.  The 
diagnoses were mild degenerative changes in the lumbar spine 
by MRI, minimal bulging annulus at L5-S1 by MRI, narrowing of 
both neural foraminal at L5-S1 by MRI, clinical evidence of 
left L5-S1 radiculopathy, and lumbar myositis.  

Records from the Social Security Administration reflect that 
the veteran's primary diagnosis was herniated L5-S1 disc with 
nerve root compression.  No secondary diagnosis is 
identified.  The date of these records is prior to the period 
relevant to this claim.  

In deciding this claim, it initially requires reiterating 
that, under the criteria in effect prior to September 2003, 
an evaluation higher than 40 percent is not possible unless 
the veteran has residuals of a vertebral fracture or 
ankylosis, and he clearly does not.  The evidence of record 
clearly shows he has never demonstrated or reported these 
necessary symptoms.  Therefore, an increase under these 
criteria is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289 (2002).



Under the amended criteria, the revisions that took effect in 
September 2003, the veteran's disability also does not 
warrant an increase to a 50 percent rating.  To qualify for 
this increase, he would have to demonstrate ankylosis of his 
thoracolumbar spine - which, again, he simply does not have.  
Similarly, his disability also does not warrant an increase 
to a 60 percent rating for intervertebral disc syndrome based 
on incapacitating episodes because incapacitating episodes 
resulting in physician-prescribed bed rest has not been 
shown.  The evidence must show that he had incapacitating 
episodes of at least six weeks over the past twelve months to 
warrant an increase to a 60 percent rating.  While he has 
indicated that he has had incapacitating episodes, they must 
be shown to have required bed rest prescribed by a physician 
and treatment by a physician.  There is insufficient evidence 
to show that any incapacitating episodes the veteran may have 
experienced resulted in his physician prescribing bed rest.  
Moreover, he has not shown that he experienced these 
incapacitating episodes with the required frequency to 
receive a rating higher than 40 percent.  When specifically 
questioned about this during his most recent April 2007 VA 
compensation examination, he was unable to provide specific, 
or indeed even approximate, dates when he had experienced the 
incapacitating episodes, much less information as to when his 
treating physician had consequently prescribed bed rest.  
Therefore, an increased rating under these revised criteria 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2007).

Additionally, as mentioned, an increased evaluation may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The 40 
percent evaluation assigned for the veteran's low back 
disorder is the maximum schedular rating assigned for 
limitation of motion of the spine under both the previous and 
revised criteria.  See Johnston, supra.  So he is ineligible 
for an increased rating using the DeLuca factors.



Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the orthopedic symptoms associated with 
the veteran's service-connected low back disorder have 
remained constant throughout the course of the appeal.  
Indeed, he indicated as much during his most recent April 
2007 VA compensation examination, stating that his condition 
had not changed since his prior evaluation in May 2006.  
Thus, his rating may not be staged, except for, as will be 
explained, assigning separate 10 percent ratings for the 
neurological impairment (i.e., radiculopathy) affecting his 
lower extremities, particularly his left leg.  So he will 
receive additional compensation for this, apart from the 
compensation he already is receiving for his underlying low 
back impairment.

As grounds for doing this, the Board points out that 
Diagnostic Codes 5235 to 5243 require consideration of the 
veteran's neurological findings separate from his orthopedic 
manifestations.  The RO, instead, has assigned a single, 
collective 40 percent rating for the veteran's low back 
disability - without parceling out the additional 
neurological impairment he has from the radiculopathy 
affecting his lower extremities.

The evidence of record shows the veteran has repeatedly 
complained of pain radiating from his low back down into his 
legs, mostly his left leg, but also at times his right leg.  
The VA examination reports in May 2006 and April 2007, as 
well as the July 2003 statement from his private physician, 
confirm that he experiences this lower extremity 
radiculopathy/sciatic neuropathy.  This evidence, 
collectively, shows symptoms and assessments of muscle spasm, 
diminished sensation, weakness and radiculopathy into both 
the left and right lower extremities.  These records 
generally characterized the left leg radiculopathy as worse 
than the right leg and the April 2007 VA examination found 
clinical evidence of left L5-S1 radiculopathy only.  These 
records do not show muscle atrophy, as would be evident if, 
for example, the lower extremity muscles were not being used.  



Upon consideration of the three VA examination reports and 
the statement from the veteran's private physician, which, 
again, all show findings of lower extremity neurological 
impairment (radiculopathy) resulting in decreased sensation 
and impaired reflexes - albeit no muscle atrophy, the Board 
finds that the veteran's radiculopathy symptoms are primarily 
sensory in nature and therefore tantamount to incomplete 
paralysis of the sciatic nerve.  The VA examiners and his 
doctor have mostly described the severity of the sensory 
deficits as "mild."  And while their use of this 
descriptive term is not altogether dispositive of the 
severity of the radiculopathy, it is nonetheless probative 
evidence to be considered in making this important 
determination.  See 38 C.F.R. §§ 4.2, 4.6.

Accordingly, the Board finds that the veteran is entitled to 
additional, separate 10 percent ratings for the neurological 
manifestations (radiculopathy) affecting his lower 
extremities under Diagnostic Code 8520.  This additional 
compensation is aside from the existing 40 percent rating for 
his underlying low back impairment.  The Board finds no 
evidence of organic changes, such as muscle atrophy, 
trophic changes, etc., which would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

In sum, the weight of the credible evidence shows the 
orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40-percent rating.  Whereas 
the Board also finds that the weight of the credible evidence 
demonstrates that he is entitled to separate 10 percent 
ratings, but no higher, for the neurological manifestations 
of his low back disability, in the form of the radiculopathy 
affecting his lower extremities.  The "benefit-of-the-
doubt" rule has been considered in making this decision to 
assign these separate 10 percent ratings.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).



ORDER

The claim for a rating higher than 40 percent for the 
underlying low back disability is denied.

But separate 10 percent ratings are granted for the 
neurological manifestations of this disability (specifically, 
mild incomplete paralysis of the sciatic nerves on account of 
the radiculopathy affecting the lower extremities).


REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, irrespective of whether the veteran raised them, 
including § 3.321(b)(1), which governs extra-schedular 
ratings.  Thus far, there are various clinical findings of 
record providing some insight into the veteran's capacity for 
gainful employment, in relation to his service-connected 
disabilities, though without necessarily resolving this 
issue.

Specifically, the evidence in support of the assignment of an 
extra-schedular rating includes a July 2003 statement from a 
private physician concluding the veteran's conditions are 
permanent and totally incapacitating for all types of work.  
In addition, the May 2006 VA examination report notes that he 
stated that he had been unemployed and disabled since 1994 
due to his low back condition and due to the side effects of 
the medication with sedation.  As well, the report of his 
more recent May 2007 VA examination notes that he stated that 
he had been unable to work since 1994 because of pain 
medication and psychiatric medication, which interfere with 
his regular duties.  



The evidence against assigning an extra-schedular rating 
includes the same May 2006 VA examination report, which 
reflects the veteran was generally uncooperative during the 
examination, refusing to attempt range of motion testing 
because of pain, and records from the SSA reflecting that, in 
addition to his 
service-connected low back disability, he also has tendonitis 
in his shoulders, calcaneal spurs syndrome, and an anxiety 
disorder with depression complicated by physical limitations 
and constant pain, which is not a service-connected 
disability.

So there is insufficient objective evidence to determine 
whether the veteran is entitled to an extra-schedular rating.  
The evidence addressing this issue is conflicting.  Moreover, 
the Board is precluded by 38 C.F.R. § 3.321(b)(1) 
from assigning an extra-schedular rating in the first 
instance.  Instead, the Board must refer any claim that meets 
the criteria for consideration of an extra-schedular rating 
to the Director of Compensation and Pension Service or the 
Under Secretary for Benefits.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The AMC must send the veteran appropriate notice and advise 
him that, under 38 C.F.R. § 3.321(b), the governing norm in 
consideration of such a claim is that of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Accordingly, this ancillary issue is REMANDED for the 
following development and consideration:

1.  Send the veteran and his 
representative a VCAA notice letter 
informing them that, to obtain greater 
compensation on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1), there must 
be exceptional circumstances such as 
marked interference with employment or 
frequent periods of hospitalization to 
render impractical the application of the 
regular rating schedule standards.

2.  Submit this case to the Director of 
Compensation and Pension Service or the 
Under Secretary for Benefits 
for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).

3.  If any benefit sought on appeal 
remains denied, send the veteran a 
supplemental statement of the case and 
give him time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning this ancillary issue the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This ancillary issue must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


